Citation Nr: 1107658	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an initial compensable evaluation for service-
connected basal cell carcinoma with scar residuals to upper back, 
left upper humerus and left subclavicular area.

2. Entitlement to an initial evaluation in excess of 10 percent 
for basal cell carcinoma with scar residuals to the left side of 
face. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from February 1971 to February 
1979, and from November 1981 to November 1994.   

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which granted service connection for basal cell 
carcinoma with scar residuals to upper back, left side of face 
and left upper humerus with a noncompensable evaluation effective 
February 15, 2005.  

A May 2009 rating decision found clear and unmistakable error in 
the effective date of basal cell carcinoma with scar residuals to 
upper back, left upper humerus and left side of face, and granted 
an effective date from November 22, 2004.  A July 2009 
supplemental statement of the case and rating decision granted a 
separate 10 percent evaluation for basal cell carcinoma with scar 
residuals to left side of face, effective from November 22, 2004, 
and a noncompensable evaluation for basal cell carcinoma with 
scar residuals to upper back, left upper humerus and left 
subclavicular area.  The Court has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit . . . does not . . . abrogate the pending appeal . . . 
."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board may 
proceed to adjudicate the appeal.

In September 2009, the Board received a letter dated in July 2009 
from the appellant.  The Board notes that VA regulations require 
that pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless this 
procedural right is waived in writing by the appellant or 
representative.  38 C.F.R. §§ 19.37, 20.1304 (2010).  Although 
the appellant did not submit a waiver, as his statements in the 
July 2009 are repetitive of evidence already of record, the Board 
finds no prejudice to the appellant in proceeding to adjudicate 
this appeal.  




FINDINGS OF FACT

1. The appellant's service-connected basal cell carcinoma with 
scar residuals to upper back, left upper humerus, and left 
subclavicular area are manifested by skin lesions with scarring 
from removal, and involves scars that are sensitive to heat, are 
superficial with an area of less than 144 square inches, and that 
are not unstable or painful. 

2. The appellant's service-connected basal cell carcinoma with 
scar residuals to left side of face is manifested by a scar from 
removal of a skin lesion, that is sensitive to heat, but does not 
have visible or palpable tissue loss or two or three 
characteristics of disfigurement, and is not unstable or painful.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial compensable 
evaluation for basal cell carcinoma with scar residuals to upper 
back, left upper humerus, and left subclavicular area have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.126, 4.118, Diagnostic Codes 7800 - 
7805 (as in effect prior to October 23, 2008), and 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 - 7805, 7818 (2010).  

2. The criteria for entitlement to an initial evaluation in 
excess of 10 percent for basal cell carcinoma with scar residuals 
to left side of face have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 
4.118, Diagnostic Codes 7800-7805 (as in effect prior to October 
23, 2008), and 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 
7818 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).



Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Because the January 2009 rating decision granted the appellant's 
claim for service connection for basal cell carcinoma with scar 
residuals to upper back, left side of face and left upper 
humerus, such claim is now substantiated.  His filing of a notice 
of disagreement as to the January 2009 rating decision does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the 
appellant's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the appellant of what 
is necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as will 
be discussed below.

The May 2009 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic codes (DC)s for rating the 
disabilities at issue (38 C.F.R. § 4.118, DCs 7800 - 7805 (as in 
effect prior to October 23, 2008) and 7800 - 7805, 7818 
(effective October 23, 2008)), and included a description of the 
rating formulas for all possible schedular ratings under these 
diagnostic codes.  The appellant was thus informed of what was 
needed not only to achieve the next- higher schedular rating, but 
also to obtain all schedular ratings above that assigned.  
Therefore, the Board finds that the appellant has been informed 
of what was necessary to achieve a higher rating for the service-
connected disabilities at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records are in the file.  Private 
medical records identified by the appellant have been obtained, 
to the extent possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in 
December 2008 and June 2009.  The appellant has not reported 
receiving any recent treatment specifically for this condition 
and there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
December 2008 and June 2009 VA examination reports are thorough 
and supported by private treatment records and provided findings 
pertinent to the rating criteria.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Legal Criteria

As noted above, the May 2009 rating decision found a clear and 
unmistakable error in the effective date of service connection 
for basal cell carcinoma with scar residuals to upper back, left 
upper humerus, and left side of face, and granted a new effective 
date of November 22, 2004.  As such, the rating period on appeal 
is from November 22, 2004.  

General Criteria

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as the appeals in this case, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Scars

The schedular criteria for evaluating scars have undergone 
revision since the appellant filed his claim.  The amendment, 
affecting Diagnostic Codes 7800 - 7805, was revised effective 
October 23, 2008.  These revisions are applicable only to claims 
filed on or after October 23, 2008.  See 73 Fed. Reg. 54, 708 
(Sept. 23, 2008).  A Veteran previously evaluated under the 
previous criteria may request review under the revised criteria.  
Id.  In the present case, the May 2009 statement of the case 
considered both the old and revised regulations.  As such, the 
Board has evaluated the appellant's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  There is no precedential case law 
or General Counsel opinion that prohibits the application of a 
prior regulation to the period on or after the effective date of 
a new regulation.  Thus, the rule in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), overruled, in part, by Kuzma v. Principi, 341 
F.3d 1327, 1328-29 (2003), that the appellant is entitled to the 
most favorable of the versions of a regulation that was revised 
during his appeal, allows application of the prior versions of 
the applicable diagnostic codes at 38 C.F.R. § 4.118 to the 
period on or after the effective date of the new regulation.  See 
38 C.F.R. § 4.118 (2010).

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (as in effect prior 
to October 23, 2008), the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: (1) Scar is 5 or 
more inches (13 or more cm.) in length; (2) Scar is at least one-
quarter inch (0.6 cm.) wide at the widest part; (3) Surface 
contour of scar is elevated or depressed on palpation; (4) Scar 
is adherent to underlying tissue; (5) Skin is hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. cm.); 
(6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); (7) 
Underlying soft tissue is missing in an area exceeding six square 
inches (39 sq. cm.); (8) Skin is indurated and inflexible in an 
area exceeding six square inches (39 sq. cm.).  

Diagnostic Code 7800, as in effect prior to October 23, 2008, 
provided that a skin disorder with one characteristic of 
disfigurement of the head, face, or neck was rated 10 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement, 
was rated 30 percent disabling.  A  skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five characteristics 
of disfigurement, was rated 50 percent disabling.  A skin 
disorder of the head, face, or neck with visible or palpable 
tissue loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement, was rated 80 
percent disabling. 
 
Note (2) to Diagnostic Code 7800 provided that tissue loss of the 
auricle was to be rated under DC 6207 (loss of auricle), and 
anatomical loss of the eye under DC 6061 (anatomical loss of both 
eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  
Note (3) provided that unretouched color photographs were to be 
taken into consideration when rating under these criteria. 
38 C.F.R. § 4.118 (2008). 
 
Diagnostic Code 7801 provided ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) were rated 10 
percent disabling.  Scars in an area or areas exceeding 12 square 
inches (77 sq. cm.) were rated 20 percent disabling. Scars in an 
area or areas exceeding 72 square inches (465 sq. cm.) were rated 
30 percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq. cm.) were rated 40 percent disabling.  
Note (1) to Diagnostic Code 7802 provided that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, would be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provided that a deep scar is one associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118 (2008).  

Diagnostic Code 7802 provided a 10 percent evaluation for scars, 
other than the head, face, or neck, that were superficial or that 
do not cause limited motion with an area or areas of 144 square 
inches (929 sq. cm.) or greater.  Diagnostic Code 7803 provided 
for an evaluation of 10 percent for superficial unstable scars.  
Diagnostic Code 7805 provided a 10 percent evaluation for 
superficial scars that were painful on examination.  Diagnostic 
Code 7805 provides that other scars should be rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118 (2008).

Under the revised criteria, effective from October 23, 2008, 
Diagnostic Code 7800 applies to burn scar(s) of the head, face, 
or neck; scar(s) of the head, face, or neck due to other causes; 
or other disfigurement of the head, face, or neck.  (Note 4) of 
Diagnostic Code 7800 provides that disabling effects other than 
disfigurement that are associated with individual scar(s) of the 
head, face, or neck, such as pain, instability, and residuals of 
associated muscle or nerve injury, should be separately evaluated 
under the appropriate diagnostic code(s) and apply 38 C.F.R. 
§ 4.25 to combine the evaluation(s) with the evaluation assigned 
under this diagnostic code.  Note (5) provides that the 
characteristic(s) of disfigurement may be caused by one scar or 
by multiple scars; the characteristic(s) required to assigned a 
particular evaluation need not be caused by a single scar in 
order to assign that evaluation.  
 
Under the criteria of revised DC 7801, burn scars or scars due to 
other causes, not of the head face, or neck, that are deep and 
nonlinear, with an area or areas of at least 6 square inches (39 
sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 
percent rating.  A 20 percent rating requires an area or areas of 
at least 12 square inches (77 sq. cm.) but less than 72 square 
inches (465 sq. cm.).  A 30  percent rating requires an area or 
areas of at least 72 square inches (465 sq. cm.) but less than 
144 square inches (929 sq. cm.).  A 40 percent rating requires an 
area or areas of 144 square inches (929 sq. cm.) or greater.  A 
qualifying scar is one that is nonlinear and deep, and is not 
located on the head, face, or neck.  Note (1) to Diagnostic Code 
7801 provides that a deep scar is one associated with underlying 
tissue damage.  38 C.F.R. § 4.118 (2010).  

Under the criteria of revised Diagnostic Code 7802, burn scars or 
scars due to other causes, not of the head, face, or neck, that 
are superficial and nonlinear, and that involve an area of 144 
square inches (929 sq. cm.) or greater, warrant a 10 percent 
rating.  Ten percent is the only rating assignable under revised 
Diagnostic Code 7802.  A superficial scar is one not associated 
with underlying soft tissue damage.   38 C.F.R. § 4.118 (2010).    
 
Under the criteria of revised Diagnostic Code 7804, one or two 
scars that are unstable or painful on examination warrant a 10 
percent rating.  A 20 percent rating requires three or four scars 
that are unstable or painful.  A 30 percent rating requires five 
or more scars that are unstable or painful.  An unstable scar is 
one where, for any reason, there is frequent loss of covering of 
skin over the scar.  If one or more scars are both unstable and 
painful, 10 percent is to be added to the evaluation that is 
based on the total number of unstable or painful scars.  Scars 
evaluated under  Diagnostic Codes 7800, 7801, 7802, or 7805 may 
also receive an additional evaluation under this Diagnostic Code, 
when applicable.  38 C.F.R. § 4.118 (2010).   
 
Under the criteria of revised Diagnostic Code 7805, any disabling 
effects of other scars (including linear scars), and other 
effects of scars evaluated under Diagnostic Codes 7800, 7801, 
7802, and 7804 not considered in a rating provided under 
Diagnostic Codes 7800-7804 are to be evaluated under an 
appropriate diagnostic code.  38 C.F.R. § 4.118 (2010).  

Diagnostic Code 7818 provides that malignant skin neoplasms 
(other than malignant melanoma) should be rated as disfigurement 
of the head, face or neck (Diagnostic Code 7800), scars 
(Diagnostic Code's 7801, 7802, 7803, 7804, or 7805), or 
impairment of function.  

III. Analysis

Basal Cell Carcinoma with Scar Residuals to Upper Back, Left 
Upper Humerus, and Left Subclavicular Area

The appellant has been assigned an initial noncompensable 
evaluation for basal cell carcinoma with scar residuals to upper 
back, left upper humerus, and left subclavicular area, from 
November 22, 2004, under Diagnostic Codes 7818-7805.  For the 
reasons that follow, the Board concludes that an initial 
compensable evaluation is not warranted.

A March 2006 private treatment record from J.M., M.D., reflects 
that the appellant had a 3/4 inch long mole on his left upper arm 
removed.  An April 2006 private treatment record from Dr. J.M. 
reflects that the appellant had an area on his back that had 
basal cell skin cancer taken out.  

A December 2008 VA examination report reflects that the appellant 
had skin cancer of the upper back, left side of the face, and the 
left upper humerus.  He reported that he had taken no treatment 
since 2004 and he had no recurrence and no current complaints.  
Over the left lateral upper humerus, a lesion removed was 1.5 by 
0.5 cm, which left a slight white area.  Over the extreme upper 
back, at the base of the posterior neck, there was an old scar 
that was 3 cm long by 0.3 cm wide from his previous lesion 
excision.  There is a much larger area around this that is 
irregular from the Efudex cream that left him with skin 
discoloration.  He had no complaints with any of these lesions.  
No disfigurement was noted.  The VA examiner noted that the 
entire body surface area affected by the appellant's scars is 
zero to 5 percent.  

In his June 2009 substantive appeal, the appellant stated that he 
has an itching sensation in the scarred areas, and extreme 
sensitivity to the sun and heat. He reported that sun screen and 
clothing prevent burning to the sensitive skin, but does not 
relieve the irritation.  He reported that the condition prevents 
him from performing some outside tasks, for example, burning 
hooks for part hanging.  It prevents performing maintenance and 
repairs to the coating oven and other equipment that generate 
heat.  

A June 2009 VA examination report reflects that the appellant 
reported that his scars itched and he complained of skin 
sensitivity.  The report reflects that the appellant reported 
that none of his scarred areas were painful, but they itched 
daily.  He uses sunscreen/aloe vera daily, which helps.  He 
reported that these areas interfere with his work because he is 
somewhat intolerant of very high temperature areas where he 
works, which causes him to leave these areas.  He works full time 
in a powder coating facility.  Otherwise, the appellant reported 
that they do not interfere with his daily occupational issues or 
daytime activities.  He complained of skin sensitivity with sun 
exposure in these areas.  There was a 1.5 cm long by 0.5 cm wide 
white area on the left humerus, with no underlying tissue loss.  
The appellant had no complaints about the scar.  Concerning the 
posterior neck, the scar from the lesions that was removed was 
6.5 cm long by 0.3 cm wide.  The VA examiner noted that during 
his last examination, it appeared that this area was only 3 cm 
long.  However, it appears to be a z-plasty type scar.  The 
whitened area around this is 12 cm wide by 5 cm longitudinal in 
an oval fashion.  It itches.  This area is somewhat lighter than 
surrounding skin.  There was no underlying tissue loss nor pain 
to palpation in any of these.  The VA examiner noted that there 
was a 2.5 cm scar by 1.5 cm round area that is lighter to 
surrounding skin in the left subclavicular area due to another 
basal cell carcinoma removal.  This also left him with a 6 cm by 
7 cm rounded lighter area surrounding the scar.  The appellant 
complained of itching.  The VA examiner noted that the scars were 
not painful on examination and no breakdown was noted.  The scars 
were very superficial.  There were no deep scars and there was no 
limitation of motion with any of these.  The scars did not appear 
to be adherent to underlying tissue.  Hypopigmentation was noted.  
No induration was noted.  

A June 2009 private treatment record from Dr. J.M. reflects that 
the appellant had a 3/4 inch mole removed on his back.  A July 2009 
private treatment record notes that the appellant complained of 
some white discharge from a small incision where a mole was 
removed.  There was some erythema right around the skin with 
minimum to no drainage and no signs of any major infection.  

In the July 2009 statement, the appellant stated that his scars 
itch and he has skin sensitivity.  He reported that they are not 
painful.  He stated that the scars bother him at work as he is 
intolerant of high temperatures.  He reported that when he is 
near the oven at work or in direct heat like radiant heaters or 
the sun for any substantial amount of time, he experiences a 
burning sensation.  He reported that the burning sensation is 
painful and he has to move to an area that provides better 
protection, such as his office, or moving ot na area outside the 
radiant heaters, or to a shaded area outside.

The Board finds that an initial compensable rating is not 
warranted under the old or current diagnostic criteria for rating 
scars.  Under the diagnostic criteria in effect prior to October 
23, 2008, as the scars are not located on the head, face, or 
neck, Diagnostic Code 7800 is not applicable.  A compensable 
evaluation is not warranted under Diagnostic Code 7801, as the 
scars are not deep or cause limited motion.  The scars do not 
cover an area of 144 square inches or greater.  Thus, a 10 
percent rating is not warranted under Diagnostic Code 7802.  The 
scars were not superficial and unstable, or painful on 
examination.  In the July 2009 statement, the appellant 
specifically denied that his scars were painful.  Thus, a 
compensable evaluation is not warranted under Diagnostic Codes 
7803 or 7804.  There is no evidence that the appellant had 
limitation of function due to the scars.  Thus, a higher 
evaluation is not warranted under Diagnostic Code 7805.  
38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).  

The appellant is not entitled to an initial compensable 
evaluation under the criteria in effect from October 23, 2008.  
As the scars are not located on the head, face, or neck, 
Diagnostic Code 7800 is not applicable.  The June 2009 VA 
examination report reflects that the scars were not deep.  Thus, 
Diagnostic Code 7801 is not applicable.  As the scars do not 
cover an area of 144 square inches or greater, Diagnostic Code 
7802 is not applicable.  Although the appellant reported that his 
scars were sensitive to sources of heat, he also reported that 
the scars were not painful and there is no indication that the 
scars were unstable.  Thus, a higher evaluation under Diagnostic 
Code 7804 is not warranted.  As there is no indication that the 
appellant's scars have disabling effects not considered in the 
noncompensable rating, a higher evaluation is not warranted under 
Diagnostic Code 7805.  38 C.F.R. § 4.118 (effective October 23, 
2008).  

The Board finds that the evidence of record regarding the claim 
for a higher initial compensable evaluation does not show 
distinct time periods exhibiting symptoms warranting staged 
evaluations.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).  The December 2008 and June 2009 
VA examination reports and private treatment records reflect that 
the appellant's non-facial scars had similar symptoms throughout 
the rating period on appeal.

In sum, the Board finds that the evidence is against the 
assignment of an initial compensable evaluation for service-
connected basal cell carcinoma with scar residuals to upper back, 
left upper humerus and left subclavicular area at any time during 
the rating period on appeal.  While the appellant is competent to 
report the symptoms he experiences, and the Board finds him 
credible in this regard, except where in contrast to objective 
clinical findings, the reported symptoms are consistent with the 
assigned schedular evaluation.  Accordingly, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim.  Consequently, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Basal Cell Carcinoma with Scar Residuals to Left Side of Face

The appellant has been assigned a 10 percent evaluation for basal 
cell carcinoma with scar residuals to left side of face, from 
November 22, 2004.  For the reasons that follow, the Board finds 
that a higher initial evaluation is not warranted. 

The December 2008 VA examination report reflects that in front of 
the left ear, the appellant had a very faint, 2cm long by 1.5 cm 
wide/round, slight largely lighter area from a previous lesion 
excision.  The VA examiner noted that approximately ten percent 
of the exposed skin surface area was affected by the scar.  He 
had no complaints with any of the lesions and no disfigurement 
was noted.  

On examination in June 2009, the left temporal area scar was 0.5 
cm around.  It was slightly lighter than surrounding skin.  The 
appellant pointed to an area of almost the entire left cheek that 
itches secondary to this removal.  The VA examiner noted that 
this area measured approximately 8 cm long by 6 cm wide, with no 
skin change.  The VA examiner noted that there was no scarring in 
this area, and that it was only an itchy area.  The June 2009 VA 
examination report reflects that there was no underlying tissue 
loss nor pain to palpation in any of the appellant's scars.  No 
distortion or asymmetry of any feature or paired features of the 
face was noted.  No scar tenderness was noted.  The VA examiner 
noted that no breakdown was noted and the scars were very 
superficial.  There were no deep scars and no limitation of 
motion.  The scars did not appear to be adherent to underlying 
tissue.  Hypopigmentation was noted.  No induration was noted.  
The appellant stated that his scars interfere with his work 
because he is somewhat intolerant of very high temperatures, and 
it causes him to leave these areas.  

As noted above, in the July 2009 statement, the appellant stated 
that the scars are not painful, and there is no pain when he 
pushes on the scars.  He reported that when he is near the oven 
at work or in direct heat like radiant heaters or the sun for any 
substantial amount of time, he experiences a painful, burning 
sensation.  He reported that he moves to an area that provides 
better protection, such as a shaded area.  

The Board finds that an initial evaluation in excess of 10 
percent is not warranted under the old or current diagnostic 
criteria for service-connected basal cell carcinoma with scar 
residuals to the left side of the face.

Under the regulations in effect prior to October 23, 2008, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 7800.  The appellant's facial scar does not cause 
disfigurement of the head, face, or neck with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement.  The appellant's 
facial scar was not 5 or more inches in length, it was not at 
least one-quarter inch wide at the widest point, the surface of 
the scar was not elevated or depressed on palpation, it was not 
adherent to underlying tissue, the hypopigmented area of the skin 
did not exceed six square inches, underlying soft tissue was not 
missing, and the skin was not indurated and inflexible in an area 
exceeding six square inches.  

Diagnostic Codes 7801 and 7802 are not applicable as they apply 
to scars other than on the head, face, or neck.  As the facial 
scar was not superficial or unstable, or painful on examination, 
ratings under Diagnostic Codes 7803 or 7804 are not warranted.  
Although the appellant reported sensitivity to direct heat like 
radiant heaters or the sun, which can cause a painful, burning 
sensation, he reported that the scars are not painful.  His July 
2009 statement indicates that his scars are not painful once he 
moves to an area away from the heat source, such as a shaded 
area.  There was no evidence of limitation of function of the 
affected part, thus, a higher evaluation under Diagnostic Code 
7805 is not warranted.  38 C.F.R. § 4.118 (as in effect prior to 
October 23, 2008).  

Under the regulations in effect from October 23, 2008, an 
evaluation in excess of 10 percent is not warranted.  The 
appellant's facial scar does not have visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips).  Additionally, as noted 
above, the appellant's facial scar does not have two or three 
characteristics of disfigurement.  Thus, an evaluation in excess 
of 10 percent is not warranted under Diagnostic Code 7800.  
Diagnostic Codes 7801 and 7802 are not applicable as they apply 
to scars other than scars on the head, face, or neck.  Although 
the appellant stated that his scars are sensitive to heat, the 
appellant denied that his facial scar was painful and there is no 
evidence that it is unstable.  Thus, an evaluation in excess of 
10 percent is not warranted under Diagnostic Code 7804.  As there 
is no evidence of disabling effects not considered in the rating 
provided under Diagnostic Codes 7818-7800, a higher evaluation is 
not warranted under Diagnostic Code 7805.  

The Board finds that the evidence of record regarding the claim 
for an initial evaluation in excess of 10 percent for service-
connected basal cell carcinoma with scar residuals to the left 
side of the face does not show distinct time periods exhibiting 
symptoms warranting staged evaluations.  Fenderson, 12 Vet. App. 
at 126; Hart, 21 Vet. App. at 509-10.  The December 2008 and June 
2009 VA examination reports and private treatment records reflect 
that the appellant's facial scar had similar symptoms throughout 
the rating period on appeal.

In sum, the Board finds that the evidence is against the 
assignment of an initial evaluation in excess of 10 percent for 
service-connected basal cell carcinoma with scar residuals to 
left side of face at any time during the rating period on appeal.  
While the appellant is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms are consistent with the assigned schedular 
evaluation.  Accordingly, the Board finds that the preponderance 
of the evidence is against the appellant's claim.  Consequently, 
the benefit-of-the-doubt rule is not applicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Other Considerations

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of 'exceptional or unusual' 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
'exceptional or unusual' circumstances that would preclude the 
use of the regular rating schedule for the disability at issue.  
38 C.F.R. § 3.321 (2010).  Although the appellant reported that 
he experiences a burning sensation when he is near the oven at 
his work in the July 2009 statement, he indicated that the 
burning sensation goes away when he moves to an area with better 
protection, such as his office.  The record does not reflect 
evidence of 'exceptional or unusual' circumstances.  

A total rating based on individual unemployability due to 
service-connected disability (TDIU) is an element of all appeals 
of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, however, the June 2009 VA examination 
report reveals that the appellant had worked in a powder coating 
facility for the past fourteen years.  Thus, TDIU consideration 
is not warranted.  




ORDER

Entitlement to an initial compensable evaluation for service-
connected basal cell carcinoma with scar residuals to upper back, 
left upper humerus and left subclavicular area, is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
basal cell carcinoma with scar residuals to the left side of 
face, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


